                                                Case 18-10601-MFW          Doc 3201      Filed 01/25/21     Page 1 of 3



First Name    Last Name                                       Party Representing                                                           Firm Name
  Lauren     Mills Taylor                                        Kelly Sipherd                                                        Henein Hutchison LLP
   Ashley       Cullins                           Member of the Media covering the hearing                                          The Hollywood Reporter
  Hannah      McCollum                                            U.S. Trustee                                                            U.S. Trustee
    Tony        Draper                                    The Chubb Insurer Group                                                 Walker Wilcox Matousek LLP
  Michael        Farag                                         Interested Party                                                   Gibson, Dunn & Crutcher LLP
   Israel        David                                  Lance Maerov & Jeff Sackman                                         Fried, Frank, Harris, Shriver & Jacobson
  Sandra       Pullman                                 People of the State of New York                                            NYS Attorney General's Office
       D            F                                                 N/A
 Matthew         Sarna                   Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC)                                   DLA Piper LLP (US)
   Mary          Kane                                                 Self
   Mark      Silverschotz                                         Marc Lasry
    Zhao           Liu                            Non-Settling Sexual Misconduct Claimants                                        The Rosner Law Group LLC
   Maria      Chutchian                                             Reuters                                                                 Reuters
  Hannah       Meropol                Law Extern with the New York State Office of the Attorney General                   New York State Office of the Attorney General
     Ihab       Mikati                                                N/A                                                      OAG Social Justice Division Intern
  Douglas       Wigdor      Rowena Chiu, Wedil David, Dominique Huett, Zelda Perkins, Kaja Sokola and Tarale Wulff                        Wigdor LLP
  Robert      Fitzgerald                                         Skadden Arps                                              Skadden, Arps, Slate, Meagher & Flom LLP
  Melissa     Thompson                               Melissa Thompson (class 4 claimant)
  Andrew        Tenzer                                        Black Bear Pictures                                                      Paul Hastings LLP
      Alix     Brozman                                  Interested Party (Reorg, Inc.)                                                     Reorg, Inc.
   Jason         Rosell                         Counsel to Committee of Unsecured Creditors                                     Pachulski Stang Ziehl & Jones LLP
  Edward          Fox                                         Seyfarth Shaw LLP                                                        Seyfarth Shaw LLP
   Mark         Ledwin                                          Allianz Ins. Co.                                                        Wilson Elser LLP
  Robert       Feinstein                        Counsel to Committee of Unsecured Creditors                                     Pachulski Stang Ziehl & Jones LLP
 Matthew       Geragos                                            Lindsay Orr
     Alex        Smith                                           Kelly Sipherd                                                        Henein Hutchison LLP
    John      Rosenberg                                          James Dolan                                                     Rosenberg, Giger & Perala P.C.
  Michael       Tucker                                99 Hudson Street Associates, LLC                                                 Ulmer & Berne LLP
    Brett     Haywood                                      The Weinstein Company                                                 Richards, Layton & Finger, P.A.
    Jesse      Mautner                              Creditors/Claimants Jane Does III-VIII                                             Merson Law, PLLC
   David        Schack                                              Debtors                                                          Barnes & Thornburg LLP
    Kent        Kolbig                                          HSBC Bank USA                                                          Moses & Singer LLP
   Anne       Aufhauser                                 Lance Maerov & Jeff Sackman                                       Fried, Frank, Harris, Shriver & Jacobson LLP
  William      Chipman                                        Seyfarth Shaw LLP                                                Chipman Brown Cicero & Cole, LLP
   Genie       Harrison                                            Jane Doe                                                         Genie Harrison Law Firm
   Ivona         Smith                                     The Weinstein Company
   Samar         Amidi                                                N/A
  Michael    Neumeister                                        Interested Party                                                   Gibson, Dunn & Crutcher LLP
       G            H                                                 N/A
     enid        stuart                               New York State Attorney General
  Lauren       OConnor                                         Lauren OConnor
     Kyle      Herman                                 Unsecured Creditors Commiittee                                                          BRG
                                               Case 18-10601-MFW           Doc 3201     Filed 01/25/21     Page 2 of 3



     Jill     Goldsmith                                                press                                                           Deadline Hollywood
  Lauren      Moskowitz                                     The Weinstein Company
    Louis         Testa                                         State of New York                                        Office of the Attorney General, State of New York
   James        Masella                                          Paul Tudor Jones                                               Patterson Belknap Webb & Tyler LLP
Christopher       Samis                                 Portfolio Funding Company LLC I                                            Potter Anderson & Corroon LLP
    Colin      Robinson                           Counsel to Committee of Unsecured Creditors                                     Pachulski Stang Ziehl & Jones LLP
   Susan       Kaufman          Directors Guild of America, Inc., SAG-AFTRA, Writers Guild of America West, Inc.                Law Office of Susan E. Kaufman, LLC
  Hannah          Grace                          Student Extern w/ NY Office of Attorney General
   Kevin        Mintzer                                           David Objectors                                                Law Office of Kevin Mintzer, P.C.
   David         Postel                                            Kelly Sipherd                                                      Henein Hutchison LLP
 Louisette        Geiss                                     Chairwoman of TWC UCC
  Edward        McNeilly                                Portfolio Funding Company LLC I                                                Hogan Lovells US LLP
 Michelle       Franklin                                         Michelle Franklin                                                              N/A
    Alex       Talesnick                                    Viacom International Inc.                                                Luskin, Stern & Eisler LLP
    Lynn      Ellenberger   Creditor, Louisette Geiss, Sarah Ann Masse, Melissa Thompson and Melissa Sagemiller,                        FEGAN SCOTT LLC
    Gene       Maddaus                                                Variety
   Taylor       Harrison                                             Debtwire
   Daniel     Lowenthal                                          Paul Tudor Jones                                              Patterson Belknap Webb & Tyler LLP
  Michael      Yurkewicz                                       Black Bear Pictures                                             Klehr Harrison Harvey Branzburg LLP
    Alan        Halperin                                    The Weinstein Company
  Winnie           Vien                                              NYS OAG
   David        Ahdoot                         Interested Parties: SAG-AFTRA, DGA, WGA and MPI                                  Bush Gottlieb, A Law Corporation
  Robert           Peck                               The Weinstein Company Holdings LLC
    Jane        Sullivan                    The Weinstein Company Holdings, LLC (as voting agent)                               Epiq Corporate Restructuring, LLC
  Rachel          Sang                                      People of the State of NY
 Whitney          Siehl                                           Louisette Geiss
  melissa        jacoby                                                none                                                    n/a (attending as member of public)
    Paul        Zumbro                                      The Weinstein Company
   Debra      Grassgreen                          Counsel to Committee of Unsecured Creditors                                    Pachulski Stang Ziehl & Jones LLP
    Mark        Pfeiffer                                           Sartraco, Inc.                                                Buchanan Ingersoll & Rooney PC
 Marshall       Gilinsky                                            Mark Lasry                                                           Anderson Kill PC
    Paul         Heath                                                Debtors                                                       Richards, Layton & Finger
    Mary        Walrath                                         Bankruptcy Court
 Elizabeth       Fegan                                    Credirot, Arementa Law Firm                                                    FEGAN SCOTT LLC
    Jane         Leamy                                              U.S. Trustee                                                     Office of the U.S. Trustee
   Sarah        Thomas                                                   self
   James         Mazza                                             Skadden Arps                                            Skadden, Arps, Slate, Meagher & Flom LLP
   David        Queroli                                               Debtors                                                    Richards, Layon & Finger, P.A.
 Geoffrey       Grivner                                            Sartraco, Inc.                                               Buchanan Ingersoll & Rooney PC
  Joseph       Kohanski                        Interested Parties: SAG-AFTRA, DGA, WGA and MPI                                 Bush Gottlieb, A Law Corporation
    Alan         Jacobs                                     The Weinstein Company
     Jed         Zobitz                                     The Weinstein Company
 Tammuz       Huberman                                      The Weinstein Company
                        Case 18-10601-MFW     Doc 3201   Filed 01/25/21   Page 3 of 3



Eugenie      Dubin              NY Attorney General
 Jeffrey   Montgomery                 Law360                                             Law360/Portfolio Media
  Adam       Harris              Robert Weinstein                                       Schulte, Roth & Zabel LLP
